Name: Decision No 1/98 of the Association Council, association between the European Communities and their Member States, of the one part, and Romania, of the other part of 15 September 1998 adopting the terms and conditions for the participation of Romania in the financial instrument of the Community in the field of environment
 Type: Decision
 Subject Matter: EU finance;  Europe;  European construction;  environmental policy
 Date Published: 1999-02-09

 Avis juridique important|21999D0209(01)Decision No 1/98 of the Association Council, association between the European Communities and their Member States, of the one part, and Romania, of the other part of 15 September 1998 adopting the terms and conditions for the participation of Romania in the financial instrument of the Community in the field of environment Official Journal L 035 , 09/02/1999 P. 0001 - 0003DECISION No 1/98 OF THE ASSOCIATION COUNCIL,association between the European Communities and their Member States, of the one part, and Romania, of the other part of 15 September 1998 adopting the terms and conditions for the participation of Romania in the financial instrument of the Community in the field of environment (1999/106/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part (1),Having regard to the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, concerning Romania's participation in Community programmes, and in particular Articles 1 and 2 thereof (2),Whereas according to Article 1 of the said Additional Protocol, Romania may participate in Community framework programmes, specific programmes, projects or other actions, notably in the field of environment;Whereas, according to Article 2 of the said Additional Protocol, the Association Council shall decide the terms and conditions for the participation of Romania in the activities referred to in Article 1 thereof,HAS DECIDED AS FOLLOWS:Article 1Romania shall participate in the European Community financial instrument for environment LIFE according to the terms and conditions set out in Annexes I and II, which shall form an integral part of this Decision.Article 2This Decision shall apply for the duration of the financial instrument for the environment LIFE.Article 3This Decision shall enter into force on the first day of the month following its adoption.Done at Brussels, 15 September 1998.For the Association CouncilThe PresidentA. G. PLESU(1) OJ L 357, 31.12.1994, p. 2.(2) OJ L 317, 30.12.1995, p. 40.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF ROMANIA IN LIFE 1. Romania will participate in all actions of the Community financial instrument for the environment (hereinafter called 'LIFE`) in accordance with the objectives, criteria, procedures and time limits laid down in Council Regulation (EC) No 1404/96 of 15 July 1996 amending Regulation (EEC) No 1973/92 establishing a financial instrument for the environment (LIFE) (hereinafter called 'the Regulation on LIFE`) (1).2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Romania will be the same as those applicable to eligible institutions, organisations and individuals of the Community.Language preparation and training activities concern the official languages of the Community. In exceptional circumstances, other languages could be accepted if the implementation of LIFE so requires.3. To reflect the Community dimension of LIFE, transnational projects and activities proposed by Romania should, whenever relevant, include partners from the Member States of the Community.4. In conformity with the terms of the relevant provisions of the Regulation on LIFE, Romania will provide the appropriate structures and mechanisms at national level and will take all other necessary steps to ensure national coordination and organisation of the implementation of the LIFE programme.5. Romania will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in LIFE (see Annex II).The Association Committee is entitled to adapt this contribution whenever necessary.6. Within the framework of existing provisions, the Member States of the Community and Romania will make every effort to facilitate the free movement of eligible persons between Romania and the Community in activities covered by this Decision.7. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the control and monitoring of LIFE pursuant to Articles 10, 11 and 12 of the Regulation on LIFE, the participation of Romania in LIFE will be continuously monitored on a partnership basis involving the Commission and Romania. Romania will submit to the Commission relevant reports and take part in other specific activities undertaken by the Community to this end.8. Without prejudice to the procedures referred to in Article 13 of the Regulation on LIFE, Romania will be invited to coordination meetings on any question concerning the implementation of this Decision prior to the regular meetings of the Association Committee. The Commission will inform Romania of the results of such regular meetings.9. The language to be used as regards the application process, decisions, reports to be submitted and other administrative arrangements for LIFE, will be one of the official languages of the Community.(1) OJ L 181, 20.7.1996, p. 1.ANNEX II FINANCIAL CONTRIBUTION OF ROMANIA TO LIFE 1. The financial contribution of Romania will cover:- subsidies or any other financial support from LIFE to Romanian participants,- supplementary administrative costs related to the management of LIFE by the Commission stemming from Romania's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from LIFE by Romanian beneficiaries will not exceed the contribution paid by Romania, after deduction of the supplementary administrative costs.Should the contribution paid by Romania to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of the subsidies or other financial support received by the Romanian beneficiaries from LIFE, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when LIFE comes to an end, the corresponding amount will be reimbursed to Romania.3. Romania's annual contribution will be of ECU 2 200 000 per annum for both 1998 and 1999. From this sum, an annual amount of ECU 110 000 will cover supplementary administrative costs related to the management of LIFE by the Commission stemming from Romania's participation.4. The financial regulations applicable to the general budget of the European Communities will apply, notably to the management of the contribution of Romania.Upon entry into force of this Decision and at the beginning of the following year, the Commission will send to Romania a call for funds corresponding to its contribution to the costs under the Decision.This contribution will be expressed in ecus and paid into an ecu bank account of the Commission.Romania will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution will give rise to the payment of interest by Romania on the outstanding amount from the due date. The interest rate will correspond to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus (1), increased by 1,5 %.5. Romania will pay the supplementary administrative costs referred to in paragraph 3, from its national budget.6. Of the remaining costs of its participation in LIFE, Romania will pay ECU 832 857 in 1998 and ECU 1 251 905 in 1999 from its national budget.7. Subject to regular PHARE programming procedures, ECU 1 257 143 will be paid from Romania's PHARE National Programme in 1998 and ECU 838 095 in 1999.(1) Rate published monthly in the Official Journal of the European Communities - C series.